Frank A. Gulotta, J.
This is a motion to punish for contempt because of the respondent’s refusal to comply with an order of this court made January 27,1961, served on the respondent’s attorney by mail February 1, 1961, and served personally on the respondent in the person of its president on February 8.
The order was made pursuant to section 76 of the Lien Law and directed respondent to furnish a verified statement with respect to its application of trust funds held for the benefit of the lienor beneficiaries within 10 days.
Respondent’s argument that its dispute of petitioner’s claim excused it from compliance was rejected for the reasons set forth in the opinion issued at that time.
Respondent has nevertheless persisted in its position although it has not appealed from the order, applied for a stay or suspended its operation in any other way.
Its excuse now is that on a trial which took place in District Court on February 21,1961, long after compliance was due from it, and which ended in a mistrial, testimony was elicited to substantiate respondent’s original position that it does not owe the money claimed due on these liens.
*666Obviously this is no answer to this motion. It would lead to legal chaos to have litigants decide in their sole discretion what orders of the court they will observe and when.
The respondent is adjudged in contempt and fined the sum of $100. It may purge itself by paying said fine and complying with the order of January 27, 1961, within 10 days after service of a copy of the order to be entered herein.